Smith, C. J.
(dissenting). The three cardinal rules for ■construing statutes are: First, the intent of the legislature expressed in the words it has used must govern; second, words in common use are to be given their ordinary and popular meaning; and, third, the legislative intent must—
‘1 be determined from a general ¡view of the whole act, with reference to the subject-matter to which it applies and the particular topic under which the language in -question is used. ’ ’
*308Another fundamental rule of the common law which it ís the imperative duty of the courts to obey, is that-when, by an application of the three rules above set out, the meaning- of a statute is plain and unambiguous, it is not permissible to resort to any other subsidiary rules of construction, even though by so doing a different meaning can be given the statute; otherwise no lawyer would be safe in advising upon the meaning of the statute, nor would any citizen be safe in acting upon it.
■ The words of the statute here in question are as plain and unambiguous as it is possible for the English language to be, and provided that: ' '
“ The Railroad Commission shall . . . classify the several railroads according to . . . the gross earnings of each,”
—but is interpreted by my Associates as if it read as follows: .
“The railroad commission shall classify the several railroads according to . . . the gross earnings of each derived from business transacted wholly within this state. ’ ’
Such interpretation is, in my judgment, the making of a new law, not enforcing an old one; and such is not a part of the duty of the courts. That the words, “gross earnings,” possibly mean no more than would have been implied by the use of the word “earnings” alone is immaterial ; for the use of either implies the earnings of the road derived from every source. The absence of the word “gross” might leave room for a doubt as to whether gross or net earnings were intended, but could have no other effect.
General words of a statute may be given a limited meaning only when it is manifest from the whole statute that the legislature so intended. That such was the legislative intent may be inferred when not to limit them leads to oppression, injustice, or to an absurd consequence ; but this cannot be done solely for the purpose of bringing the statute within the constitutional powers *309of tlie legislature. If such a rule of construction exists, most of the statutes which have been heretofore declared void, because as written they affected both intrastate and interstate commerce, could have been upheld and restricted to intrastate commerce alone. That a statute •covering by its language a matter both within and without the constitutional powers of the legislature can be limited by construction so as to cover only such matters as the legislature is empowered to deal with was expressly denied by the supreme court of the United States in U. S. v. Reese, 92 U. S. 214, 23 L. Ed. 563. In that case the court had under consideration a statute enacted by Congress' with reference to the holding of elections which, by its general language, regulated matters pertaining to elections both within and without the constitutional powers of Congress. The court was requested to uphold the statute by limiting and applying it solely to such matters as were within the constitutional powers of Congress. This it declined to do, and, among other things, said.
“We are therefore directly called upon to decide whether a penal statute, enacted by Congress, with its limited powers, which is in general language broad •enough to cover wrongful acts without as well as within the constitutional jurisdiction, can be limited by judicial construction so as to make it operate only on that which Congress may rightfully prohibit and punish. For this purpose we must take these sections of the statute as they are. "We are not able to reject a part which is unconstitutional and retain the remainder, because it is not possible to separate that which is unconstitutional, if there be any such, from that which is not. The proposed ■effect is not to be attained by striking out or disregarding words that are in the section, but by inserting those that are not now there. Each of the sections must stand as a whole, or fall altogether. The language is plain. There is no room for construction, unless it be as to the •effect of the Constitution. The question, then, to be determined is whether we can introduce words of limita*310tion into a penal statute so as to make it specific, when,, as expressed, it is general only.
“It would certainly be dangerous if the legislature-could set a net large enough t*o catch all possible offenders, and leave it to the courts to step inside and say who-could be rightfully detained and who should be set at. large. This would, to some extent, substitute the judicial for the legislative department of the government. The courts enforce the legislative will when ascertained,, if within the constitutional grant of power. Within its legitimate sphere, Congress is supreme and beyond the-control of the courts; but if it steps outside of its constitutional limitation and attempts that which is beyond its. reach, the courts are authorized to, and when called upon in due course of legal proceedings must, annul its encroachments uopn the reserved power of the states and. the people.
“To limit this statute in the manner now asked for would be to make a new law, not to enforce an old one. This is no part of our duty.”
If a state has the power so to do, the taking by it into consideration of the interstate earnings of railroads, in classifying them for the purpose of imposing privilege taxes upon them is not necessarily either oppressive or unjust, and is certainly not absurd; and, in my judgment, so to do was exactly what the legislature intended in passing the statute here in question, on themistáken theory, of course, that it was acting within its-constitutional powers. That the Eailroad Commission, may have limited the statute so as to bring it within the constitutional powers of the legislature is immaterial for,, as I have hereinbefore pointed out, it is not permissible so to do.
My views with reference to the matter here under consideration will be found further expressed in the opinioof Grubb, J., in the ease of Illinois Central Railroad Co. v. Mississippi Railroad Commission, 227 Fed. — , recently-decided by the federal district court for the southern dis*311trict of Mississippi, wherein the court had under consideration the statute here involved, and held that it violated the interstate commerce clause of the federal Constitution.
I am of the opinion, therefore, that the judgment of the court below should he reversed, and the cause dismissed.